DETAILED ACTION
Claim Objections
Claims 4, 5, 6, 7 objected to because of the following informalities:  
Claim 4 recites “the air channel is formed in two parts” which is contrary to claim 1 which recites “a single rigid air channel”, which the Examiner has interpreted as requiring to be a singular structure. The Examiner suggests clarifying claim 1 to recite “a rigid air channel” to overcome the objection. 
Claim 5 recites “each of the plurality of air outlet openings is formed and arranged such that a component of the illumination device to be cooled by air flowing through this air outlet opening can have the air directed at it in a manner for optimum heat transmission”. The claim recites an optimized function, i.e. optimum heat transmission, with no particular structure to perform the function. The Examiner has no way of ascertaining what “optimum heat transmission” comprises, and the Applicant has no way of supporting such a function, i.e. Applicant cannot show that they have achieved optimum heat transmission. The Examiner suggests setting forth particular structure regarding the aspects of the opening  to facilitate heat transmission.
Claim 6 recites “a blower”, however claim 1 already recites “an axial fan”. It is unclear if these are referring to the same structures or not. The Examiner has interpreted this to be the same recitation.
Claim 7 recites “the blower is an axial fan”, which is already recited in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahnle (De 102011089494A1, included on IDS) in view of Menn (U.S. 11,022,270, published as WO 2018/153552 on 8/30/2018).
Regarding claim 1, Fahnle teaches an air guide for cooling an illumination device of a vehicle, the air guide comprising: 
a single, rigid air channel in fluid communication with an air inlet opening (inlet 40, see fig. 4, 5) and at least one air outlet opening (42a, 42b), the single rigid channel having a first free-form cross section located near the air inlet opening and a second free form cross section located near the at least one air outlet opening (see fig. 4, ovoid cross sections, see translation in IDS, p. 0049-50, “different forms are possible. In an arrangement the leaking out cross section is round or exhibits at least rounded parts of its edge”, the Examiner also points to figure 4 which shows free form shapes and irregular cross sections), wherein the first free form cross section is at least one of sized and shaped differently than the second free form cross section (see fig. 4, 5 different sizes and shapes for each of the cross sections, see p. 0048-0052)
a fan configured to induce a flow of air through the air inlet opening, the fan further configured to induce the flow of air through the single rigid air channel, wherein the flow of air exits the single rigid air channel at the at least one air outlet opening (blower). 
Fahnle does not clearly teach an axial fan. 
Menn teaches an air guide for cooling an illumination device using an axial fan (see col. 4 line 65-col. 5 line 5). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an axial fan as taught by Menn in the structure of Fahnle as axial fans use less minimal power input to operate, are well established in the art, cheap to manufacture and utilize, and have a long life of reliable operation.
The Examiner also notes that the only two options for a blower are an axial fan or centrifugal fan, and that such are established as equivalents. It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an axial fan as there are a limited number of options with predicted functionality, i.e. either an axial or centrifugal fan. This is a specifically recited exemplary rationale in  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143 I.
  Furthermore, the fans are equivalent, and selection depends only on the desired orientation and space allotted. 
Evidence that these are equivalents known in the art presents strong evidence of obviousness in substituting one for the other. Smith v. Hayashi, 209 USPQ at 750. The fans operate in the same manner and achieve the same function.
Regarding claim 2, Fahnle teaches that the air channel is formed as a single part (see fig. 7).  
Regarding claim 3, Fahnle does not teach that the air channel is manufactured via blow molding.  
The limitation “manufactured via blow molding” has been considered but not given patentable weight because this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP. 2113
The Examiner also notes that blow molding is a well known method of manufacture in the art and would it would be obvious to a person having ordinary skill in the art to use blow molding to form the air channel as it is a cheap, reliable method of manufacturing large quantities of items. 
Regarding claim 5, Fahnle teaches that  the air channel features a plurality of air outlet openings (see fig. 4, 42a, 42b) each allocated to individual chambers and/or chamber areas (each allocated to a different area as they are located in different areas) of the illumination device, where each of the air outlet openings is formed and arranged such that a component of the illumination device to be cooled by air flowing through SLC-8645439-1this air outlet opening can have the air directed at it in a manner for optimum heat transmission (see fig. 4, 42a, 42b, “It is preferred that the component to be cooled is a heat sink of a semiconductor light source of the headlight and / or a control unit of the headlight”).  
Regarding claim 6, Fahnle teaches cooling an illumination device of a vehicle, the cooling device comprising: an air guide and a blower, wherein the air guide is designed in accordance with Claim 1 (see fig. 7, illumination device 64).  
Regarding claim 7, Fahnle does not specifically teach that the blower is an axial fan.  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an axial fan as there are a limited number of options, i.e. either ran axial or centrifugal fan. The fans are equivalent, and selection depends only on the desired orientation and space allotted. 
Evidence that these are equivalents known in the art presents strong evidence of obviousness in substituting one for the other. Smith v. Hayashi, 209 USPQ at 750. The fans operate in the same manner and achieve the same function.
Regarding claim 8, Fahnle teaches an illumination  device for a vehicle, the illumination device comprising: a cooling device, wherein the cooling device is designed in accordance with Claim 6 (see fig. 7).  
Regarding claim 9, Fahnle teaches that  a component to be cooled by the cooling device is a heat sink (heat sink 62, It is preferred that the component to be cooled is a heat sink of a semiconductor light source of the headlight and / or a control unit of the headlight.) 
Regarding claim 10, Fahnle teaches that  the heat sink is connected with a light source of the illumination device so as to transfer heat (see fig. 7).
Regarding claim 11, Fahnle teaches that the at least one air outlet opening forms a plurality  of air outlet openings arranged in a nonplanar configuration (see fig. 4, non planar outlets 42a 42b).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahnle in view of Blandin (FR 2946730A1, included on IDS).
Regarding claim 4, Fahnle does not teach that the air channel is formed in two parts, where the two parts of the air channel are connected to each other by a fastener so as to be leak tight (“The dimensionally stable hollow body 38 is a preferred embodiment realized as a one-piece and thus cohesively connected component. In an alternative and likewise preferred embodiment, the dimensionally stable hollow body 38 composed of several individual parts”; shown in figure 4).  
Fahnle does not specifically teach that the parts of the air channel are connected by a fastener so as to be leak tight. 
Blandin teaches a sealed air channel (its collection at the outlet of the apparatus generating the air flow and its sealed routing through the conduit (s) to their termination significantly avoids losses of air”).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have sealed the ducts as taught by Blandin in the structure of Fahnle to maximize the air flow and make the system more efficient. 
The Examiner takes official notices that using a fastener to attach the air channels is well known in the art. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a fastener as is known in the art, to securely attach the air channels of Fahnle and maintain the connection, as is known in the art. 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Regarding Applicant’s first argument, that asserts that “free-formed” is defined as “having or being an irregular or asymmetrical shape or design”. The Examiner appreciates the definition, however the claim sets forth “having a first free-form cross section located near the air inlet opening and a second free-form cross section located near the at least one air outlet opening” [emphasis added]. The claim does not define the boundaries of the cross section. The Examiner finds that most air guides have some form of asymmetrical shape or design where the air inlets  meet the main body of the guide unless the structures are perfectly rectangular. The claim has overcome the objection, but the Examiner notes that the limitation is incredibly broad in view of the prior art. For example the previously relied on embodiment of Fahnle teaches a freeform cross section in the annotated figure below as indicated. 
The Examiner suggests defining the location of the cross section and the actual shape of the cross section. 
Regarding Applicant’s argument that asserts that one of ordinary skill would not use an axial fan instead of a centrifugal fan, specifically “the flow resistance of the air channel of Fahnle would be too high for an axial fan” and therefore inoperable, the Examiner respectfully disagrees. 
Fahnle makes no mention of the type of blower or fan used. Additionally, Fahnle makes no mention of the flow resistance of the air channel aside from “avoided are other resistors that increase flow resistance”. The amount of flow resistance and the applicability of an axial fan is speculative. There is no specific teachings for a centrifugal fan or against an axial fan, there are no conditions present that indicate and axial fan would not be operable, and there is no description of structures that obviate or render an axial fan to be ineffective. To the contrary, Fahnle teaches reducing flow resistance in the system.
The Examiner requires a particular indication in Fahnle that indicates one of ordinary skill would not use an axial fan to overcome the motivations presented. The Examiner is unclear what evidence the Applicant’s argument that “the flow resistance of the air channel of Fahnle would be too high for an axial fan” is based on. 
However, Examiner has included reference Menn, which specifically teaches using an axial fan, and that axial and centrifugal fans are known equivalents, see col. 4 line 65 to col. 5 line 10. 

    PNG
    media_image1.png
    255
    223
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875